Citation Nr: 0612290	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-26 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and child


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1944 to February 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied entitlement to 
service connection for post-traumatic stress disorder (PTSD).

The veteran and his child (acting as his translator) provided 
testimony before an Acting Veterans Law Judge (VLJ) via video 
conference in March 2006.  The VLJ that conducted this 
hearing will render the final determination in this case.  
See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issue decided below has been obtained.

2.  The contemporaneous military and current lay evidence 
does not support the allegation that the veteran experienced 
combat.

5.  There is no medical diagnosis for PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1153, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in March 2003, May 2003, November 2003, and August 
2004.  These letters informed him of the requirements to 
establish entitlement to service connection for PTSD.  He was 
advised of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to VA.  
These letters and the Statement of the Case (SOC) issued in 
July 2004 informed him of applicable law and regulations, the 
evidence reviewed in connection with his claim by VA, and the 
reasons and bases for VA's decision.  The Board notes that 
the appropriate VCAA notification was issued prior to the 
initial adverse decisions of December 2003 and February 2004.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506 (March 3, 2006).  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (Where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby.)  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By the VCAA letters discussed above, VA requested that the 
veteran identify evidence pertinent to this claim.  The 
veteran has identified VA treatment.  However, he 
acknowledged as late as his Board hearing in March 2006 that 
he had not been given a diagnosis for PTSD by his healthcare 
providers.  Therefore, the Board finds that the identified 
treatment records are not pertinent to the current claim.  As 
the veteran is unable to identify any treatment or medical 
evidence that would substantiate a diagnosis of PTSD, the 
Board finds that there is no reasonable possibility that 
further assistance to the veteran in developing his treatment 
records would substantiate his claim for service connection 
for PTSD.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  Regardless, his VA treatment records, in 
addition to his service personnel/medical records, have been 
obtained and associated with the claims file.  It does not 
appear that any other pertinent medical/treatment records 
have been identified by the veteran.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has not been provided a VA compensation examination in 
connection with the current claim on appeal.  The Board finds 
that such an examination is not warranted in the current 
case.  As discussed below, the veteran does not have combat 
service nor has the available service records corroborated 
any claimed stressor or treatment/diagnosis for PTSD.  In 
fact, the veteran has not received a diagnosis for PTSD from 
any prior or current healthcare provider, a fact acknowledged 
by the veteran.  Thus, the record shows that the veteran does 
not have competent evidence of a current diagnosed case of 
PTSD and there is no contemporaneous evidence that would tend 
to corroborate the veteran's alleged noncombat stressor.  
Based on these findings, a compensation examination is not 
warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The veteran was given an opportunity to request a hearing 
before VA on the Substantive Appeal (VA Form 9) he submitted 
in July 2004.  He requested a hearing before a VLJ via video 
conference.  Such a hearing was held in March 2006 and a 
transcript of this hearing has been associated with the 
claims file.  Based on the above analysis, the Board 
concludes that further development is not required and 
adjudication of this claim is appropriate at this time.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As all pertinent 
evidence obtainable by VA has been associated with the claims 
file, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decision.  The notification 
provided to the appellant in the letters and SOC discussed 
above provided sufficient information for a reasonable person 
to understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

According to 38 C.F.R. § 3.303, a personality disorder is not 
a disease or disability that is entitled to service 
connection under the applicable laws and regulations.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MEDICAL DISORDERS (4th ed. 1994) (DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that the veteran 
did engage in combat, but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate the veteran's testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 
98.

The only in-service stressor noted by the veteran was during 
his service on board the U.S.S. Ajax during World War II.  He 
claims that soon after the battle to take the island of 
Okinawa was concluded, he was required to participate in a 
shore party that dumped trash off of his ship.  During this 
detail, he witnessed bodies of dead soldiers.  He has not 
alleged any direct participation in combat with an enemy.  A 
history of his ship during World War II confirms that the 
U.S.S. Ajax was in the vicinity of Okinawa from August to 
November 1945.  

Based on the veteran's own lay statements and the history of 
the U.S.S. Ajax, the Board finds that the veteran did not 
engage in combat with an enemy.  The phrase "engaged in 
combat with the enemy" found at 38 U.S.C.A. § 1154(b) 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The determination of 
whether a particular veteran engaged in combat with an enemy 
is a factual determination based on the circumstances of a 
particular veteran's military service.  VAOPGCPREC 12-99 
(Oct. 18, 1999); see also Gaines v. West, 11 Vet. App. 353 
(1998).  There is no evidence that the veteran was awarded a 
medal/decoration for combat or valor.  There are no 
decorations or contemporaneous military evidence that the 
veteran engaged in actual combat with an enemy.  Both the lay 
evidence and the history of the U.S.S. Ajax indicate that he 
would not have participated in direct combat with the enemy 
during his service on board this ship.  As the service 
records fail to indicate that the veteran participated in 
combat with an enemy force, the Board finds that he did not 
engage in combat and the presumptions at 38 U.S.C.A. 
§ 1154(b) are not for application in the current case.

As the veteran's exposure to combat cannot be presumed, there 
must be probative and creditable evidence that the veteran's 
alleged stressors happened.  There is no military record in 
either the veteran's service personnel records or the history 
of the U.S.S. Ajax that corroborates that the veteran was 
detailed with removing the ship's trash to the island.  
However, it is not unreasonable that the veteran participated 
in removing trash to the island and that he saw dead bodies 
in the waters adjacent to and on the island itself, so soon 
after the battle.  See Washington v. Nicholson, 19 Vet. App. 
362, 366-67 (2005).

The Court held in Cohen v. Brown, 10 Vet. App. 128, 153 
(1997), that if a veteran has received a diagnosis of PTSD 
from a competent medical professional, the VA must assume 
that this diagnosis was made in accordance with the 
applicable psychiatric criteria in regard to the adequacy of 
the symptomatology and the sufficiency of the stressor.  If 
the veteran has received such a diagnosis, the VA can only 
reject it based on a finding that the preponderance of the 
evidence is against: 1) a PTSD diagnosis, 2) the occurrence 
of the in-service stressor(s), or 3) the connection of the 
present condition to the in-service stressor.  The adequacy 
of a stressor, sufficiency of symptomatology, and diagnosis 
are all medical determinations.  See 38 C.F.R. § 4.125(b); 
Cohen, 10 Vet. App. at 143, 144.  However, it is the Board's 
responsibility to assess the credibility and weight to be 
given to evidence.  The VA is required to submit a clear 
analysis of the evidence that it finds persuasive or 
unpersuasive with respect to a particular issue.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991); See also Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993).  If a preponderance of the evidence is 
against a claim, then it is to be denied.  Hayes, 5 Vet. App. 
at 70; see also Cohen, 10 Vet. App. at 150, 151 (The Board 
may deny a claim for service connection for PTSD, after 
appropriate medical clarification has been obtained, based on 
an adequate statement of reasons and basis).

Even if his alleged stressor was to be accepted, having a 
verified stressor in and of itself does not establish PTSD.  
The veteran has contended that he currently does suffer with 
PTSD.  However, as a lay person, he is not competent to 
render diagnoses or opinions on etiology.  See Espiritu, 
supra.  Therefore, the Board must solely rely on the medical 
evidence and competent medical opinion when adjudicating this 
matter.

The veteran has acknowledged that no healthcare provider has 
given him a diagnosis of PTSD.  A review of his treatment 
records confirm that while he has complained of depression, 
there has been no diagnosis of PTSD rendered by a competent 
healthcare professional.  Both the veteran's private and VA 
examiners have failed to diagnosis PTSD.  Even if in-service 
stressors could be verified, without a current diagnosis of 
PTSD, service connection cannot be granted for this disorder.

Based on the above analysis, the Board finds that entitlement 
to service connection for PTSD is not warranted, as there is 
no current diagnosis of PTSD.  As there is no medical 
evidence to support a diagnosis of PTSD, the preponderance of 
the evidence is against the claim for service connection and 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


